Citation Nr: 1043570	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

At the hearing, the Veteran submitted additional evidence 
consisting of multiple private treatment records.  See 38 C.F.R. 
§ 20.1304 (2010).  The Board notes that the Veteran waived agency 
of original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence in 
rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has a current heart disorder that 
first manifested during service.  The Board finds that a remand 
is necessary to obtain outstanding treatment records and to 
schedule a VA examination.
	
First, the Board observes that the Veteran reports regular 
treatment at the Hastings Indian Hospital.  The most recent 
record from this facility is dated in October 2008.  Therefore, 
the Board determines that the case must be remanded to obtain 
outstanding, relevant treatment records from the Cherokee Nation 
W. W. Hastings Hospital.

Additionally, the private treatment records submitted by the 
Veteran at his hearing indicate that he has diagnosed heart 
disorders of hypertrophic cardiomyopathy and mitral valve 
regurgitation.  His service treatment records reveal complaints 
of chest pain and irregular heart beat and also reference a heart 
murmur.  The threshold criteria for scheduling a VA examination 
are very low.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As all three requirements are met in 
this case, the appeal is also remanded so the Veteran may be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Request all records dated from October 
2008 onward from the Cherokee Nation W. W. 
Hastings Hospital.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed heart disorder.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Any indicated tests should be completed 
and their results documented.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any heart 
disorder exhibited by the Veteran 
currently, i.e., at the time he filed 
his claim in July 2007 to the 
present, is related to his military 
service?

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
May 2009 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


